Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 and 15-31 are allowed.
Regarding claims 1 and 11; allowability resides at least in part with the prior art not showing or fairly teaching an electrical connector comprising first and second electrical contacts, extending from a dielectric housing, each including a mating surface; with a movable cantilevered dielectric material extending from the dielectric housing, between the first and second contacts, yet terminating before the mating surfaces in conjunction with ALL the remaining limitations within claims 1 and 11.

Regarding claim 21; allowability resides at least in part with the prior art not showing or fairly teaching an electrical connector comprising first, second and third electrical contacts, extending from a dielectric housing, each including a mating surface; with a dielectric material, other than air, extending between the first and second electrical contact from a point adjacent to the housing and terminating prior to the mating surface where between the second and third electrical contacts is devoid of dielectric material other than air in conjunction with ALL the remaining limitations within claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                        Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                          Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,  Renee S. Luebke can be reached at  571.272.2009.      

The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833